Cali-ioon, J.,
delivered the opinion of tbe court.
Before the construction of gutters the offal of residences, it seems, was either received by private sinks in the ground for that purpose, or thrown on the lots and dried by' the winds and desiccated by the sun, or pursued its descent by gravitation on the several -lots on the lines of least resistance, so as not to be a nuisance. The city, as it had the right to do, constructed gutters along the sidewalks to collect and carry off the surface *3water, and these ended at and emptied on a vacant lot adjoining the residence of appellee; both being at the bottom of a sharp declivity. This is not complained of. But residents along the line of the gutter made connection with them for their sinks and water-closets, so that the vacant lot of ultimate deposit emitted such a stench that appellee could not reside on her property or occupy her home in the summer time, and the nuisance depreciated the value of her property. The city officers were repeatedly notified of this, but took no steps 'to remedy the evil. If the city had regular sewerage, it could not, without liability, so debouch its contents, and it cannot permit connection of private sewerage with its gutters to effect the same injury. Demby v. City of Kingston, 133 N. Y., 538, 30 N. E., 1148; City of Zanesville v. Fannan, 53 Ohio St., 605, 42 N. E., 703, 53 Am. St. Rep., 664; Am. Dig. (Cent. Ed.), vol. 36, col. 2603; 29 Am. St. Rep., 741 — all cited in the brief of counsel. A municipality cannot avoid its ministerial duty to prevent befoulment of' its own gutters after notice of the nuisance so created.

Affirmed.